DETAILED ACTION
	Applicants’ After-Final Response and Amendment filed 6/30/2021 have been entered.  Claims 1-10, 17, 18 are pending; claims 1 and 2 are amended; claims 8, 9 and 17 are withdrawn; claims 1-7, 10, and 18 are under current examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/5/19 is acknowledged.
The Examiner responds that Rag1 and/or Rag2 gene knockout human pluripotent stem cells comprising a TCR does not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the newly cited art of Themeli (WO 2014/165707, published October 9, 2014, EFD April 3, 2013).  Furthermore, the Examiner notes that claim 18 was inadvertently left out of the restriction requirement.  Claim 18 reads on the elected group and is examined herein.
Claims 8, 9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/5/19.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 
Withdrawn Rejections
The rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Vizcardo et al., Cell Stem Cell, 12:31-36, January 3, 2013, IDS, including supplemental materials, pages 1-9, when taken with Themeli et al., published October 9, 2014, EFD April 3, 2013, as evidenced by Delmonte et al., Journal of Clinical Immunology (2018) 38:646–655 is withdrawn in view of Applicants’ amendment which now requires double cleavage of exon 1of human Rag2 gene.  
A new rejection of record appears herein.

Response to Arguments
§103.  Applicants summarize the art cited under the §103 rejection on pages 6-10 of the Response.  Applicants argue that at least the steps of claim 1: 1)  knocking out Rag1 and/or Rag2 gene(s) of a human pluripotent stem cell(s) bearing genes encoding a T cell receptor specific for an antigen by genome editing and 3) isolating the CD4CD8 double positive T cells from the population of T cells using flow cytometry are not taught by the cited art of record.  Applicant further submits that the claimed methods provided for unexpected results, in that the claimed methods provided for T-cells which unexpectedly maintained the specificity of an engineered TCR for a far much longer period time than what was seen with the wild type clones.  See p. 10 of Response.  In particular, Applicants argue that claim 1 requires a specific methodology, “flow cytometry” to separate CD4CD8 double positive T cells from the T cells recited in step 2.  Flow cytometry is known technology in the art that provides rapid multi-parametric analysis of single cells in solution.  As such, the Examiner allegations that “flow cytometry” as not being a specific technology or encompassing a specific methodology is completely untenable. It is further recognized in the art that flow cytometry can be used for cell sorting and it can provide a high level of purity.  As such, a skilled artisan would clearly recognize in step (3) that CD4CD8 double positive T cells are separated from the other T cells encompassed by step (2) by use of flow cytometry, i.e., a specific methodology. The claim does not encompass “any method that sorts cells” but the specific use of flow cytometry to sort cells. The Examiner’s allegations as to method step (3) being ambiguous and encompassing all types of methods to sort cells is therefore not tenable. The Examiner’s further allegations of reinterpreting the term “isolating” to mean that the CD4CD8 double positive T cells are mixed together with the other T cells is antithetical to the accepted meaning of the term “isolating.” Accordingly, the Examiner’s interpretation of the step (3) is not tenable.  See pages 10-11 of the Response. Applicants argue that the Examiner has stated that Vizcardo et al. would inherently provide for a population of T cells that comprise both CD4CD8 double positive and CD4CD8 double negative T cells based upon the recited culture conditions. Applicants argue that Vizcardo et al. (as well as Themeli et al.) do not teach that the CD4CD8 double positive cells were isolated from the CD4CD8 double negative T cells. See p. 12 of the Response.
These arguments have been considered but are not persuasive.  The claims recite the open language of “comprising,” which the MPEP §2111.03 defines as, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Thus, step 3 of claim 1 encompasses, for example, a population of cells that are isolated by flow cytometry that include CD4CD8 double positive T cells, but is not limited to a population consisting only of CD4CD8 DP T cells.  Thus, because step 3 of claim 1 does exclude additional cells that are not CD4CD8 DP T cells, the art of Vizcardo is sufficient to fulfill the limitation of the claim.
Applicants have provided a definition for the term “isolating” as meaning “to select from among others.”  In the instant case, Vizcardo teaches that MART-1+CD3+CD8+ T cells were isolated using a cell sorter and stimulated with beads coated with a mixture of anti-CD3 mAb and anti-CD28 mAb. (p. 35, col. 1, last ¶) and found that the proportion of MART-1-specific T cells in the CD3+ cells population was around 70%-80% in DP cells (p. 35, col. 2, ¶1).  Thus, because Vizcardo used beads coated with anti-CD3 and anti-CD28 mAbs in a flow cytometer, they were able to isolate or select cells that expressed CD3 and CD28 away from cells that did not express CD3 and CD28 in the population of cells.  Accordingly, Vizcardo’s methods are fully encompassed by the definition of “isolating” provided by Applicants.  In another example, when a person of skill in the might “isolate” cells from a tissue source, there may be multiple steps of purification to result in a specific cell of interest; however each step of this isolation process includes isolating specific cell types away from a larger population of cells. This is also fully encompassed by Applicants’ definition of the term “isolating”.  The claims are not limited to steps that require only CD4CD8 DP T cells be isolated from the population of CD3+ T cells; rather, the claims require that at least some of the CD4CD8 DP T cells are isolated, but the claims leave open the possibility that other cell types can exist in the cell population produced in step 3 of claim 1.
Furthermore, regarding Applicants’ arguments that “flow cytometry” is a specific method for cell sorting and can provide a high level of purity, the Examiner agrees with this particular characterization of flow cytometry.  However, flow cytometry works on the basis of using an antibody directed to a specific cell surface marker.  This is supported by the disclosure at p. 12, “Known procedures for isolating human T cells include, for example, flow cytometry using an antibody directing to a cell surface marker, such as CD4, and a cell sorter, as shown in the below-mentioned Examples.”  Thus, in the instant case, because the claims only require using “flow cytometry” but do not specify what antibody or antibodies are used to isolate the CD4CD8 DP cells, Vizcardo’s methods, which use anti-CD3 and anti-CD28 mAbs are sufficient to fulfill the limitations of the claims.  As noted previously, there is no specific purity or yield required in step 3 of CD4CD8 DP T cells, or that the CD4CD8 T cells are the only cell type that is isolated in step 3.  In addition, regarding Applicants’ arguments at p. 11, last ¶, the Examiner has responded to Applicants’ arguments regarding isolation of CD4CD8 DP T cells above.  Furthermore, Themeli is not relied upon for their teachings of the inducing CD8 single positive T cells from isolated CD4CD8 DP T cells, as this is taught by Vizcardo
Applicants argue that Maeda, which was provided as further evidence that Vizcardo et al. did not teach that the CD4CD8 double positive cells were isolated from the CD4CD8 double negative T cells. Maeda is from the same principal investigator (Hiroshi Kawamoto) as the cited reference Vizcardo et al. Maeda, like Vizcardo et al., is a study of stimulating purified iPSC-derived CD4C8 double-positive cells with anti-CD3 antibody to generate T cells expressing CD8a(3. (See Maeda at abstract.) Maeda illustrates how the method of the claims wherein CD4CD8 double positive T cells are differentiated from CD4CD8 double negative T cells, is superior to the method of Vizcardo et al. As recited in the abstract of Maeda, “failure of CD8a(3 T-cell production using the previous method (i.e., the method of Vizcardo et al.) was found to be due to killing of double-positive cells by the double-negative cells in the mixed cultures.” Therefore, as further evidenced by Maeda, Vizcardo et al. fail to teach or suggest step (3) of Applicant’s claim 1, wherein CD4CD8 double positive T cells are separated out from CD4CD8 double negative T cells. Further, Maeda illustrates that the method of the present claims, by separating out the CD4CD8 double negative T cells from the CD4CD8 double positive T cells prior to induction, likely leads to the increased yield of CD8a(3 cells over the methods taught in Vizcardo et al.
Applicants argue that Maeda suggests that there is an objective technical problem of not isolating the double-positive cells from a mixed culture of double-positive cells from double-negative cells, in that the double-negative cells lower yield by killing off double-positive cells. The steps presented in Applicant’s claim 1 provides for a technical solution to this problem. A problem which Vizcardo et al. did not apparently recognize. As such, the claimed methods avoid recognized drawbacks in the method taught by Vizcardo et al. Themeli et al. as evidenced by Delmonte et. al. do not rectify the deficiencies of Vizcardo et al. teachings. Namely, Themeli et al. as evidenced by Delmonte et al. did not recognize the problem in Vizcardo et al. methods, as such, a person of skilled in the art would not be naturally led to the invention being claimed by Applicant, based upon the teachings in the cited art.  See p. 13 of the Response. 
These arguments are not persuasive.  As noted previously and above.  Vizcardo’s method fulfill the limitations of the claims and is therefore proper.  As noted previously, Maeda differs from the claimed invention in that they enriched the CD4/8 DP cells using CD4 microbeads (see p. 6841, col. 1, ¶1).   Applicants are purporting an unexpected result that Maeda’s technique of isolating the CD4/8 DP cells using CD4 microbeads results in increasing yield of CD8 cells.  However, the claims are not commensurate in scope with this unexpected result.  See MPEP §716.02(d) which states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In particular, the claims do not require isolation of the DP cells using CD4 microbeads, and the claims do not require the production of CD8Accordingly, this argument is not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Themeli teaches the knockout of the Rag genes.  
Furthermore, Applicant argue that they have shown that by using a Rag1/Rag2 gene knockout, the activation of Rag2 that would otherwise occur in the differentiation process is disrupted. As described in Example 7 and demonstrated in Figure 22, in cells where Rag2 is not knocked out, Rag2 is activated when CD4CD8 double negative cells are differentiated into CD4CD8 double positive cells. In contrast, Figure 25 shows that when the Rag2 knockout clone is used, rearrangement of the TCRa is prevented when CD4CD8 double negative cells are differentiated into CD4CD8 double positive cells.  Applicants argue that the claimed invention provided for unexpected results. For example, Figure 29 presents FACS analysis of T cells differentiated over a relatively long period of time from T - iPS cells (WT) and Rag2 knockout T-iPS cells (Rag2KO); and Figure 30 shows that CD8 positive cells differentiated from Rag2 knockout T-iPS cells maintained the TCR. These results were unexpected, in that T cells differentiated from the Rag2 knockout iPS clone maintained relatively strong affinity to the tetramer (more than 60 % of the CD8 positive cells), while many of the T cells differentiated from WT clone did not maintain the TCR specificity. There are no teachings or suggestions from the state of art that knocking out Rag2 would provide for TCR stability over such a relatively long period. In other words, the T cells exhibited significantly more TCR stability than WT when the Rag2 gene was knocked out, even over a relatively long differentiation period.  See pages 13-14 of the Response.
These arguments have been considered but are not persuasive.  As noted above and previously, Applicants claims are not commensurate in scope with the purported unexpected result.  In particular, the claims are not limited to a Rag2 knockout; rather they encompass any combination of a knockout of Rag 1 and/or Rag2 knockout.  In addition, the steps taught by the disclosure to produce the Rag2 knockout T-iPS cells of the instant invention are neither recited nor required by the instant claims.  Accordingly, it maintained that the combination of art is sufficient to arrive at the claimed invention and the rejections of record are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step 1 recites “ human pluripotent stem cells bearing genes encoding a T cell receptor specific for an antigen” in lines 5-6.  However, the claim previously recites the phrase “human pluripotent stem cell(s) bearing genes encoding a T cell receptor specific for an antigen.”  See line 3.  Thus it is unclear if the T cell receptor and antigen recited in lines 5-6 refer to the previously recited T cell receptor and antigen recited in line 3.  Thus, the metes and bounds of the claim cannot be determined.  Further dependent claims recite “the antigen specific T cell receptor” (see, for example, claim 2, step a).  It is further unclear which T cell receptor and antigen the dependent claims are referring to.  Accordingly, claims 2-7, 18 are indefinite.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo et al., Cell Stem Cell, 12:31-36, January 3, 2013, IDS, including supplemental materials, pages 1-9, when taken with Themeli et al., published October 9, 2014, EFD April 3, 2013, as evidenced by Delmonte et al., Journal of Clinical Immunology (2018) 38:646–655.  
Regarding claim 1, Vizcardo teaches iPSCs from mature cytotoxic T cells specific for the melanoma epitope MART-1. When cocultured with OP9/DLL1 cells, these iPSCs efficiently generated TCRbeta+CD4+CD8+ double positive (DP) cells expressing a T cell receptor (TCR) specific for the MART-1 epitope. Stimulation of these DP cells with anti-CD3 antibody generated a large number of CD8+ T cells, and more than 90% of the resulting cells were specific for the original MART-1 epitope (Abstract; p. 32, Figure 1; p. 33, col. 1, ¶1; p. 33, col. 2, ¶2; p. 35, col. 1).  Vizcardo teaches a method of inducing T cells from iPS cells by culturing iPS cells on OP9 coated dishes with OP9 medium, comprising alpha-MEM, 20%FCS, 10 U/mL penicillin, and streptomycin; then to induce the cells, they used medium containing hIL_7, hFlt-3, hSCF (p. 7 of Vizcardo, Supplemental Materials).  These are the same media conditions used by the instant claims (see, for example, p. 51, Table 10).  Thus, it would be a necessary and inherent property of Vizcardo’s methods to produce a population of T cells that comprise both CD4CD8 double positive and CD4CD8 double negative T cells.  Thus, Vizcardo teaches human iPS cells that have genes encoding a T cell receptor specific for a desired antigen (MART-1), inducing CD4CD8 double positive T cells from these iPS cells, and then inducing CD8+ T cells from the CD4CD5 double positive T cells.  The  claims, as amended, recite “isolating the CD4CD8 double positive T cells from the T cells in step 2 using flow cytometry”.  The claims recite the open language of “comprising,” which the MPEP defines as, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Thus, step 3 of claim 1 encompasses, for example, a population of cells that are isolated by flow cytometry that include CD4CD8 double positive cells, but is not limited to a population consisting only of CD4CD8 DP cells.  Thus, because step 3 of claim 1 does exclude additional cells that are not CD4CD8DP cells, the art of Vizcardo is sufficient to fulfill the limitation of the claim. In addition, step 3) of claim requires using “flow cytometry” but do not specific what antibody or antibodies are used to isolate the CD4CD8 DP cells. Vizcardo teaches that MART-1+CD3+CD8+ T cells were isolated using a cell sorter and stimulated with beads coated with a mixture of anti-CD3 mAb and anti-CD28 mAb. (p. 35, col. 1, last ¶) and found that the proportion of MART-1-specific T cells in the CD3+ cells population was around 70%-80% in DP cells (p. 35, col. 2, ¶1).  Thus, Vizcardo’s sorting techniques resulted in a population of T cells that contained 70%-80% DP cells.  This fulfills the limitations of steps 2) and 3) of claim 1.  Furthermore, the supplemental materials of Vizcardo teach using flow cytometry to isolate the cells (p. 6).  Thus, Vizcardo’s methods, which use anti-CD3 and anti-CD28 mAbs are sufficient to fulfill the limitations of the claims, because they use flow cytometry to isolate a population of cells that comprise CD4CD8 DP T cells from a population of T cells.  As noted previously, there is no specific purity or yield required in step 3 of CD4CD8 DP cells, or that the CD4CD8 cells are the only cell type that is isolated in step 3.
Regarding claim 6, Vizcardo teaches human iPS cells (p. 31, col. 2, last ¶).  
Vizcardo does not explicitly teach that the iPS cells have a Rag1 and/or Rag2 gene knockout (claim 1); introducing genes encoding the antigen-specific T-cell receptor into the pluripotent stem cells (claim 5).
However, Themeli teach the production of expandable T cells from pluripotent stem cells (embryonic stem cells or induced pluripotent stem cells) engineered through safe genetic modifications. The engineered cells may provide one or more of: 1) targeting a specific predetermined antigen expressed on the cell surface of a target cell in an HLA-independent manner.  See p. 2, lines 12+.  In particular, Themeli teaches an iPSC or ESC to express a chimeric antigen receptor (CAR), which binds to a predetermined antigen for stimulating proliferation and function, dramatically augments T cell yield and provides (e.g., after differentiation into an effector cell by cell culture systems described in the present inventions) T cells with enhanced therapeutic properties.  The method comprises a)  providing, i) a pluripotent stem cell bearing a rearranged TCR locus (T-PSCs), and ii) a CAR expression vector encoding an antigen binding domain and a C D3 polypeptide, and b) transducing said cell with said CAR expression vector under conditions such that a CAR-expressing T-PSC (CAR-T-PSC)is produced.  In particular, Themeli teaches that the T-cell that is generated from said pluripotent stem cell that expresses a chimeric antigen receptor (CAR), wherein the T cell targets specifically one antigen (p. 3, lines 7+).   
Regarding claim 1, Themeli teaches that the T-cell has a silenced RAG gene (p. 5, line 5).  The CAR-expressing T-PSCs to produce T cells can be engineered to knockout Rag gene expression (p. 39, lines 22).   Additionally, MHC/HLA expression may be manipulated as described herein, and by knocking out or silencing Rag genes in order to provide the CAR+ T cell with a universal application potential, i.e. allogeneic use.  See p. 63, lines 28+. Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   Thus, Themeli teaches methods of providing a Rag1 and/or Rag2 gene knockout human pluripotent stem cells comprising genes encoding a T-cell receptor specific for a desired antigen and inducing T cells from said pluripotent stem cells.  Delmonte provides evidence that the term “Rag genes” refers to Rag1 and Rag2 genes.  See p. 646, col. 1, ¶1.
Regarding claim 5, Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   
Accordingly, it would have been obvious to the skilled artisan to modify Vizcardo’s teachings to engineer a specific predetermined antigen expressed on the cell surface of a target, and further, to knockout Rag1 and/or Rag2 genes in the iPS cells with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to introduce genes encoding a specific antigen specific T cell receptor to produce “off the T cells for administration to multiple recipients, eventually across immunogenic barriers,” as suggested by Themeli at p. 2, lines 18-20.  One of skill in the art would have been motivated to knockout Rag1 and/or Rag2 genes in the iPS cells to avoid rearrangement of TCRa chain during redifferentiation (see Themeli, p. 98, Example 3).   
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo et al., Cell Stem Cell, 12:31-36, January 3, 2013, IDS including supplemental materials, pages 1-9, when taken with Themeli et al., published October 9, 2014, EFD April 3, 2013, as evidenced by Delmonte et al., Journal of Clinical Immunology (2018) 38:646–655, as applied to claims 1, 5 and 6 above, and further in view of US 9,546,384 B2, Frendewey et al., published January 17, 2017, EFD December 11, 2013 and Fong et al., Molecular Immunology 37: 391-402, 2000. 
Vizcardo and Themeli, as evidenced by Delmonte, are summarized and relied upon as detailed above. 
Regarding claim 3, Vizcardo teach inducing pluripotent stem cells from a human T cell bearing genes encoding the antigen specific-T cell receptor.  Vizcardo teaches a method of inducing T cells from iPS cells by culturing iPS cells on OP9 coated dishes with OP9 medium, comprising alpha-MEM, 20%FCS, 10 U/mL penicillin, and streptomycin; then to induce the cells, they used medium containing hIL_7, hFlt-3, hSCF (p. 7 of Vizcardo, Supplemental Materials).
Regarding claim 4, Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   
  Vizcardo and Themeli, as evidenced by Delmonte do not explicitly teach knocking out the Rag2 gene in the pluripotent stem cells by genome editing comprising double cleavage in exon 1 of the human Rag2 gene (claim 2); wherein the pluripotent or that the Rag1 and/or Rag2 gene is knocked out by means of CRISPR/Cas9 (claim 7).
However, prior to the effective date of the instant invention Frendewey teaches the knockout of a desired target locus (col. 24, lines 17+, and specifically teach knockout of RAG1 and RAG2 (col. 2, lines 45+).  See also, col. 22, lines 54+-col. 23, lines 1+; col. 42, lines 39+.   Frendewey teaches that the target locus can be from a human pluripotent cell, a human ES cell, a human iPS cell (col. 20, lines 48-50).  Frendewey teach that their methods can utilize the CRISPR/Cas system to modify the genome (col. 42, lines 48+). Frendewey teaches double cleavage of the Rag2 gene (see Figure 28 and col. 61, lines 38+; col. 137-138).
Frendewey does not teach knocking out the Rag2 gene in the pluripotent stem cells by genome editing comprising double cleavage in exon 1 of human Rag2 gene (claim 2).  However prior to the effective date of the instant invention, Fong teaches analysis of the human Rag2 gene.  In particular, Fong teaches that the genomic organization of the human Rag2 gene has been elucidated and human Rag2 locus consists of three exons, the coding exon and two alternatively used exons.  Exon 1A defines the major start site and exon 1B the minor start site (p. 392, col. 1, ¶3).  In particular, Fong teaches that Exon 1A is the major start site for human RAG2 transcription (p. 393, col. 1, Results).
Accordingly, the person of ordinary skill in the art would have had a reasonable expectation of success in using CRISPR/Cas to knockout Rag genes because Themeli teaches knocking out of Rag genes, and Frendeway teaches CRISPR/Cas as an efficient technique to modify the genome of a cells.  This is also suggested by Themeli at p. 65-66, who state that targeted integration can be produced using CRISPRs.  In addition, the person of ordinary skill in the art would have had a reasonable expectation of success in knockout of exon 1 of the human Rag2 gene because both Frendewey and Themeli provide guidance with regard to using CRISPR/Cas technology to knockout Rag genes.  The skilled artisan would have been motivated to knock out the Rag2 gene because Exon1A is the major start site for the human RAG2 gene, as taught by Fong.  Thus, it would be desirable to knockout the start site of transcription of RAG2 in order to prevent expression of the gene.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 5, 6, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo et al., Cell Stem Cell, 12:31-36, January 3, 2013, IDS, including supplemental materials, pages 1-9, when taken with Themeli et al., published October 9, 2014, EFD April 3, 2013, as evidenced by Delmonte et al., Journal of Clinical Immunology (2018) 38:646–655, and further in view of Nakatsuji et al., Nature Biotechnology, 26(7): 739-740, July 2008).  This rejection has been modified in view of Applicants’ Amendment to the claims.
Regarding claim 1, Vizcardo teaches iPSCs from mature cytotoxic T cells specific for the melanoma epitope MART-1. When cocultured with OP9/DLL1 cells, these iPSCs efficiently generated TCRbeta+CD4+CD8+ double positive (DP) cells expressing a T cell receptor (TCR) specific for the MART-1 epitope. Stimulation of these DP cells with anti-CD3 antibody generated a large number of CD8+ T cells, and more than 90% of the resulting cells were specific for the original MART-1 epitope (Abstract; p. 32, Figure 1; p. 33, col. 1, ¶1; p. 33, col. 2, ¶2; p. 35, col. 1).  Vizcardo teaches a method of inducing T cells from iPS cells by culturing iPS cells on OP9 coated dishes with OP9 medium, comprising alpha-MEM, 20%FCS, 10 U/mL penicillin, and streptomycin; then to induce the cells, they used medium containing hIL_7, hFlt-3, hSCF (p. 7 of Vizcardo, Supplemental Materials).  These are the same media conditions used by the instant claims (see, for example, p. 51, Table 10).  Thus, it would be a necessary and inherent property of Vizcardo’s methods to produce a population of T cells that comprise both CD4CD8 double positive and CD4CD8 double negative T cells.  Thus, Vizcardo teaches human iPS cells that have genes encoding a T cell receptor specific for a desired antigen (MART-1), inducing CD4CD8 double positive T cells from these iPS cells, and then inducing CD8+ T cells from the CD4CD5 double positive T cells.  The  claims, as amended, recite “isolating the CD4CD8 double positive T cells from the T cells in step 2 using flow cytometry”.  The claims recite the open language of “comprising,” which the MPEP defines as, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Thus, step 3 of claim 1 encompasses, for example, a population of cells that are isolated by flow cytometry that include CD4CD8 double positive cells, but is not limited to a population consisting only of CD4CD8 DP cells.  Thus, because step 3 of claim 1 does exclude additional cells that are not CD4CD8DP cells, the art of Vizcardo is sufficient to fulfill the limitation of the claim. In addition, step 3) of claim requires using “flow cytometry” but do not specific what antibody or antibodies are used to isolate the CD4CD8 DP cells. Vizcardo teaches that MART-1+CD3+CD8+ T cells were isolated using a cell sorter and stimulated with beads coated with a mixture of anti-CD3 mAb and anti-CD28 mAb. (p. 35, col. 1, last ¶) and found that the proportion of MART-1-specific T cells in the CD3+ cells population was around 70%-80% in DP cells (p. 35, col. 2, ¶1).  Thus, Vizcardo’s sorting techniques resulted in a population of T cells that contained 70%-80% DP cells.  This fulfills the limitations of steps 2) and 3) of claim 1.  Furthermore, the supplemental materials of Vizcardo teach using flow cytometry to isolate the cells (p. 6).  Thus, Vizcardo’s methods, which use anti-CD3 and anti-CD28 mAbs are sufficient to fulfill the limitations of the claims, because they use flow cytometry to isolate a population of cells that comprise CD4CD8 DP T cells from a population of T cells.  As noted previously, there is no specific purity or yield required in step 3 of CD4CD8 DP cells, or that the CD4CD8 cells are the only cell type that is isolated in step 3.
Regarding claim 6, Vizcardo teaches human iPS cells (p. 31, col. 2, last ¶).  
Vizcardo does not explicitly teach that the iPS cells have a Rag1 and/or Rag2 gene knockout (claim 1); introducing genes encoding the antigen-specific T-cell receptor into the pluripotent stem cells (claim 5)
However, Themeli teach the production of expandable T cells from pluripotent stem cells (embryonic stem cells or induced pluripotent stem cells) engineered through safe genetic modifications. The engineered cells may provide one or more of: 1) targeting a specific predetermined antigen expressed on the cell surface of a target cell in an HLA-independent manner.  See p. 2, lines 12+.  In particular, Themeli teaches an iPSC or ESC to express a chimeric antigen receptor (CAR), which binds to a predetermined antigen for stimulating proliferation and function, dramatically augments T cell yield and provides (e.g., after differentiation into an effector cell by cell culture systems described in the present inventions) T cells with enhanced therapeutic properties.  The method comprises a)  providing, i) a pluripotent stem cell bearing a rearranged TCR locus (T-PSCs), and ii) a CAR expression vector encoding an antigen binding domain and a C D3 polypeptide, and b) transducing said cell with said CAR expression vector under conditions such that a CAR-expressing T-PSC (CAR-T-PSC)is produced.  In particular, Themeli teaches that the T-cell that is generated from said pluripotent stem cell that expresses a chimeric antigen receptor (CAR), wherein the T cell targets specifically one antigen (p. 3, lines 7+).   
Regarding claim 1, Themeli teaches that the T-cell has a silenced RAG gene (p. 5, line 5).  The CAR-expressing T-PSCs to produce T cells can be engineered to knockout Rag gene expression (p. 39, lines 22).   Additionally, MHC/HLA expression may be manipulated as described herein, and by knocking out or silencing Rag genes in order to provide the CAR+ T cell with a universal application potential, i.e. allogeneic use.  See p. 63, lines 28+. Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   Thus, Themeli teaches methods of providing a Rag1 and/or Rag2 gene knockout human pluripotent stem cells comprising genes encoding a T-cell receptor specific for a desired antigen and inducing T cells from said pluripotent stem cells.  Delmonte provides evidence that the term “Rag genes” refers to Rag1 and Rag2 genes.  See p. 646, col. 1, ¶1.
Regarding claim 5, Themeli teaches the knocking in of a TCR, as well as knockout of the Rag genes to avoid rearrangement of TCRa chain during redifferentiation (p. 98, Example 3).   
Accordingly, it would have been obvious to the skilled artisan to modify Vizcardo’s teachings to engineer a specific predetermined antigen expressed on the cell surface of a target, and further, to knockout Rag1 and/or Rag2 genes in the iPS cells with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to introduce genes encoding a specific antigen specific  T cell receptor to produce “off the T cells for administration to multiple recipients, eventually across immunogenic barriers,” as suggested by Themeli at p. 2, lines 18-20.  One of skill in the art would have been motivated to knockout Rag1 and/or Rag2 genes in the iPS cells to avoid rearrangement of TCRa chain during redifferentiation (see Themeli, p. 98, Example 3).   
Vizcardo and Themeli do not explicitly teach selecting iPS cells established from a donor with a homozygous HLA haplotype that matches at least one HLA haplotypes of the subject to be treated from an iPS cell bank (claims 10 and 18).
Nakatsuji teaches the production of an HLA- haplotype bank of pluripotent stem cell lines with the goal of reducing or avoiding immunological rejection of cell therapies would be to construct (p. 739, col. 1, ¶2).  Particularly, under such a scheme, individuals with certain HLA-haplotypes could be chosen for production of iPS cell lines (p. 739, col. 2) and calculated cumulative numbers of homozygote donors for HLA-A, HLA-B and HLA-DR haplotypes (Figure 2).  Thus, regarding claim 10, Nakatsuji teaches iPS cells established from a cell bank comprising a cell line with a homozygous HLA haplotype that matches at least one HLA haplotypes of the subject.
Regarding claim 18, Nakatsuji teaches an iPS cell bank, wherein the bank stores iPS cells established from donors with homozygous HLA haplotypes in connection with information regarding the HLA of each donor.
Accordingly, there would be a reasonable expectation of success in selecting iPS cells from a donor with a homozygous HLA haplotype because Nakatsuji teaches methods to predictably isolate these cells using specific HLA-haplotypes, and then establishing an HLA-haplotype bank from these cells.  It would have been obvious to the skilled artisan to select iPS cells established from a donor with a homozygous HLA haplotype that matches that least one of the HLA haplotypes of the subject to be treated in order to reduce immunological rejection, as taught by Nakatsuji at p. 740, col. 2, last ¶.  In addition, Themeli suggests using iPS cells with homozygous HLA haplotypes or with a common HLA haplotype to ensure histocompatibility with matched unrelated recipients (p. 76, lines 18-21 p. 96, lines 26-28).  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Thaian N. Ton/Primary Examiner, Art Unit 1632